Citation Nr: 1508451	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-21 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for prostate cancer to include whether the reduction of the evaluation from 100 percent to 40 percent, effective March 1, 2011, was proper.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which reduced the evaluation assigned for prostate cancer from 100 percent to 40 percent, effective March 1, 2011, and denied entitlement to TDIU.  As the Veteran has clearly communicated his disagreement with both the reduction of his benefits and with the rating that was subsequently assigned, the Board has recharacterized the issue as shown on the title page.

The Board notes that the RO characterized the TDIU issue on appeal as entitlement to TDIU prior to April 11, 2011.  See July 2012 Statement of the Case.  The RO explained that because the Veteran currently had a 100 percent disability evaluation for his adjustment disorder effective April 11, 2011, consideration for TDIU from this date was moot.  However, the Board finds that the granting of a 100 percent evaluation for adjustment disorder effective April 11, 2011, does not render moot the TDIU claim for the time period since that rating took effect, inasmuch as there is a residual benefit that is available from concurrent assignment of both a 100 percent schedular service-connected evaluation and a TDIU.  In years past, if a Veteran received a 100 percent schedular rating for his service-connected disability, the issue of entitlement to a TDIU became moot since a Veteran could not have a 100 percent schedular rating while concurrently having a TDIU. 38 C.F.R. § 4.16(a); VAOPGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52735 (1999). 

However, in view of the decision of the United States Court of Appeals for Veterans Claims (Court/CAVC) in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), which took a position contrary to the one reached in the Office of General Counsel precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Therefore, in light of the holding in Bradley, the issue of a TDIU throughout the entire pendency of the Veteran's claim remains on appeal.  

The Board notes that in a submission dated in June 2014, the Veteran indicated that he wished to withdraw his appeal for prostate incontinence and impotence.  He explained that according to his representative, he needed to have new information to appeal his case, which he did not have.  In a brief dated in December 2014, the Veteran's representative clarified that the Veteran never intended to withdraw the appeal regarding the rating reduction for his prostate cancer; he only intended to withdraw any claims for service connection for incontinence and impotence as secondary to the prostate cancer.  

The Veteran's representative has argued, and the Board agrees, that the Veteran never intended to withdraw his appeal regarding the rating reduction for prostate cancer.  The U.S. Court of Appeals for Veterans Claims (Court) has repeatedly stated that, when reviewing the issue of whether a claimant has withdrawn an appeal, it will take into account the "nonadversarial setting of the [VA] claims adjudication process."  Kalman v. Principi, 18 Vet.App. 522, 524 (2004) (citations omitted)(reversing the Board's finding that veteran had withdrawn appeal); and Verdon v. Brown, 8 Vet.App. 529, 533 (1996) (citations omitted)(setting aside withdrawal where there was conflict between veteran's statements and those of two different service representatives).  The Court has found that withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DiLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Therefore, the Board finds that the Veteran's claim disputing the rating reduction for his service-connected prostate cancer is still on appeal.

The Veteran originally had a Travel Board hearing scheduled for June 2014; he requested that this hearing be rescheduled.  The hearing was rescheduled for December 2014; however, the Veteran failed to appear for the rescheduled Video Conference hearing.  In a submission dated in December 2014, the Veteran indicated that he was unaware of the date of his rescheduled hearing because his brother gets his mail and did not give him the notification letters.  The Veteran also indicated that he would not have been able to attend the hearing regardless, because he could not see well enough to drive.  Neither the Veteran nor his representative requested that the hearing be rescheduled.  Accordingly, the Board considers the request for a Board hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a statement from the Veteran and a brief from the Veteran's representative, both dated in December 2014.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2009 rating decision, the Veteran was granted service connection for prostate cancer and assigned a 100 percent evaluation.

2.  In May 2010, the RO notified the Veteran of a proposed rating decision to reduce the evaluation for his prostate cancer from a 100 percent evaluation to a 0 percent evaluation; the Veteran was afforded a period of 60 days in which to submit additional evidence. 

3.  In a December 2010 rating decision, the evaluation for prostate cancer was reduced to 40 percent effective March 1, 2011, based on improvement of the disability.  At the time of the reduction, the Veteran's 100 percent disability evaluation had been in effect since May 29, 2009, a period of less than five years.  The evidence at the time of the December 2010 rating decision showed that the disability had improved and that the prostate cancer was in remission with evidence of frequent daytime and nighttime voiding.

4.  For the period from March 1, 2011, to June 29, 2012, the Veteran's prostate cancer residuals consisted of incontinence requiring the wearing of absorbent materials that must be changed more than four times per day; urinary frequency with daytime voiding interval of less than one hour; awakening to void five times or more per night; and erectile dysfunction; there is no evidence of renal dysfunction at any time during the appeal period.

5.  For the period beginning June 29, 2012, the Veteran's prostate cancer residuals are not shown to have been manifested by continual urine leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day.


CONCLUSIONS OF LAW

1.  The reduction in the rating assigned for the Veteran's prostate cancer from 100 to 40 percent effective March 1, 2011, was warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

2.  Resolving doubt in the Veteran's favor, for the period from March 1, 2011, to June 29, 2012, the criteria for an increased rating of 60 percent, but no higher, for prostate cancer residuals, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

3.  Since June 29, 2012, the criteria for a rating in excess of 40 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.115a, 4.115b, Diagnostic Code 7528 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board notes that the issue on appeal stems from disagreement with 38 C.F.R. § 3.105(e) reductions and is not based upon a claim or application for benefits.  As discussed more fully below, the regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the Board concludes that the VCAA does not apply to the claim regarding the propriety of reducing the Veteran's prostate cancer disability rating decided herein.  Alternatively, for the reasons discussed fully below, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond. 

Regarding the increased rating claim herein, the VCAA requires generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Board finds that although the RO did not phrase the issue on appeal as a claim for an increased rating, in the July 2012 statement of the case (SOC), it considered whether the Veteran was entitled to a rating higher than 40 percent for his service-connected prostate cancer residuals.  Therefore, any timing defect as to the notice for the increased rating claim was cured by the subsequent readjudication of the claim in the July 2012 SOC.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private treatment records. Additionally, the Veteran was afforded VA medical examinations in October 2010 and June 2012.  The Board finds that the VA findings obtained in this case are adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record as well as the statements of the Veteran.  They also conducted thorough physical examinations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issue of a higher disability rating for prostate cancer residuals has been met.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.



II.  Rating Reduction

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  

In this case, in a November 2011 rating decision, the RO granted service connection for prostate cancer effective May 29, 2009, and assigned a 100 percent disability rating effective that same date.  Therefore, the greater protections set forth in 38 C.F.R. § 3.344 do not apply in this case because the 100 percent disability rating for the prostate cancer was not in effect for five or more years at the time of the reduction in 2010.  

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

A May 2010 letter provided the Veteran with appropriate notice of a proposed reduction of his prostate cancer rating from 100 percent to 0 percent.  He was afforded 60 days to respond.  Thereafter, in a December 2010 rating decision, the RO effectuated the proposed reduction from 100 percent to 40 percent, effective from March 1, 2011.  Based upon these facts, the Board finds that the RO's reduction of the Veteran's prostate cancer rating was procedurally in accordance with the notice provisions under 38 C.F.R. § 3.105. 

The decision to reduce the Veteran's disability rating was based on VA treatment records dated from August 2009 to March 2010, which showed that the Veteran reported some incontinence and dribbling; occasional bloody or orange urine; bowel problems; and painful urination.  The Veteran was taking pyridium and Flomax.  He passed one of his radiation seeds.  His benign prostatic hyperplasia was asymptomatic.  There was no evidence showing he required absorbent materials or had an increased urinary frequency.  In April 2010, the RO scheduled the Veteran for a mandatory VA examination to assess the current severity of his service-connected prostate cancer; the Veteran failed to report for this examination.  
In a May 2010 written statement, the Veteran disagreed with the proposed reduction.  He indicated that there was no examination scheduled in April 2010.  The Veteran explained that he had since rescheduled his examination for June 2010.  He indicated that he still suffered from incontinence; the inability to control leakage; and frequent wetting.  He explained that he could not go far from a restroom, and would wake during the night wet.  He reported bloody penile discharges and burning.

The evidence shows that the RO rescheduled the Veteran's examination, and the Veteran was afforded a VA examination in October 2010 to assess the current severity of his prostate cancer.  The examiner noted that the Veteran last received antineoplastic treatment on May 6, 2009.  The Veteran reported voiding intervals of less than an hour, and indicated that he wore absorbent material which had to be changed two to four times a day.

As stated above, the reduction in the percentage evaluation from 100 to 40 percent was made via a December 2010 rating decision effective on March 1, 2011.  

In the absence of medical evidence showing recurrence or metastasis of the prostate cancer or residual renal dysfunction, the weight of the evidence demonstrated a material improvement in the severity of the Veteran's service-connected prostate cancer had actually occurred and that any such improvement would be maintained under ordinary conditions of life.  In short, there is no evidence of record that would justify the maintenance of the initially assigned 100 percent rating under Diagnostic Code 7528.  Accordingly, the reduction from 100 percent was warranted based on the evidence of record.  

III.  Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected prostate cancer residuals have been rated 40 percent disabling effective March 1, 2011, by the RO under the provisions of Diagnostic Code 7528.  38 C.F.R. § 4.115b. 

Diagnostic Code 7528 pertains to malignant neoplasms of the genitourinary system and provides for a 100 percent disability rating.  It also provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a (2014). 

In this case, there is no renal dysfunction.  There is, however, voiding dysfunction.  Voiding dysfunction is rated under urine leakage, frequency, or obstructed voiding. 38 C.F.R. § 4.115a. 

Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence is rated as follows: 

A 60 percent evaluation is assigned with required use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  

A 40 percent evaluation is assigned when wearing of absorbent materials that must be changed two to four times a day is required.  

A 20 percent evaluation is assigned with wearing of absorbent materials that must be changes less than two times a day is required.  Id. 

Urinary frequency is rated as follows:

A 40 percent evaluation is assigned for a daytime voiding interval of less than one hour or awakening to void five or more times a night.  

A 20 percent evaluation is assigned for a daytime voiding interval that is between one and two hours or awakening to void three to four times a night.  

A 10 percent evaluation is assigned for a daytime voiding interval that is between two and three hours or awakening to void twice a night.  Id. 

For obstructed voiding with urinary retention requiring intermittent or continuous catheterization, a 30 percent rating is warranted.  With marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc; uroflowmetry markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilatation every two to three months; a 10 percent evaluation is warranted.  Obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year, a noncompensable evaluation is warranted.  Id. 


IV.  Factual Background and Analysis

Having found that the 100 percent evaluation was no longer warranted, the Board will separately address whether the Veteran's disability was more appropriately reduced to 40 or 60 percent.  At the outset, the evidence does not reflect that during this time period, the Veteran experienced a recurrence or metastasis of his prostate cancer.  Moreover, the Board notes that there is no evidence of renal dysfunction.  The VA treatment records showed no evidence of renal dysfunction, and the October 2010 and June 2012 VA examiners stated that there was no renal dysfunction.  As such, to warrant an increased rating for the Veteran's residuals of prostate cancer under Diagnostic Code 7528, the Veteran's symptomatology would need to meet the schedular criteria for voiding dysfunction or urinary tract infection, whichever is predominant.  As the rating criteria for urinary tract infections only allow for a maximum of a 30 percent disability rating, and as the Veteran's residuals of prostate cancer has been rated at a minimum of 40 percent by the RO throughout the period of appeal, the Veteran's service-connected residuals of prostate cancer is rated for voiding dysfunction.

VA treatment records dated from August 2009 to March 2010, showed that the Veteran reported some dysuria; incontinence and dribbling; occasional bloody or orange urine; bowel problems; and painful urination.  The Veteran was taking pyridium and Flomax.  He passed one of his radiation seeds.  His benign prostatic hyperplasia was asymptomatic.  There was no evidence showing he required absorbent materials or had an increased urinary frequency.  

In a statement dated in June 2010, the Veteran reported incontinence; inability to control leakage; and frequent wetting.  He reported that he could not go far from a restroom, and he would wake at night wet and urinating frequently.  He described bloody penile discharges and burning.

In a VA treatment record dated in June 2010, the Veteran complained of pain in his prostate and the end of his penis.  He indicated the pain was 6/10, with pressure and cramping like needed a bowel movement.  He reported that he would break out in a sweat several times per week.  He reported that he was up two times per night to urinate, but only in small amounts.  He indicated that he had some discharge of leakage at night, and occasionally wet the bed.  In August 2010, the Veteran reported pain in his prostate and end of penis.  He reported urinary incontinence with continuous dribbling.  He elected not to wear pads because he worked close to home.  He indicated that he did wear pads to go out.  The Veteran complained of extreme urgency followed by incontinence of the entire contents of his bladder.  He also noted some nocturnal incontinence.  Of concern was the Veteran's rapidly increasing prostate-specific antigen (PSA).  The Veteran reported that for the last year, he had been unable to sleep more than about three hours per night.  He indicated that he wet the bed two times each week.  He noted that he took a one month course of ciprofloxacin, but felt no relief of the urinary symptoms.  The Veteran also complained of lack of energy and appetite.  In September 2010, the Veteran reported urinary problems; the physician noted that these problems may be associated with the brachytherapy.  The Veteran also reported abdominal pain.

On VA examination in October 2010, the Veteran reported worsening urinary elimination.  He also reported daily abdominal pain and frank red blood in his stools periodically.  The Veteran was unable to tolerate a computed tomography (CT) scan of his abdomen and pelvis due to his severe abdominal pain.  It was noted that he was admitted to the hospital and worked up for the problem.  The discharge diagnosis was myofascial pain syndrome versus functional pain.  The work-up did not find an etiology for this pain.  The examiner noted that the Veteran was diagnosed with adenocarcinoma of the prostate in March 2009, and he had a radiation seed implant into his prostate in May 2009.  The examiner indicated that the date of the last antineoplastic treatment was May 6, 2009.  The examiner noted, however, that the Veteran was currently on two different medications to slow or stop metastasis.  

The examiner noted the following general symptoms due to the Veteran's genitourinary disease: anorexia, nausea, chills, fatigue, lethargy, weakness, flank or back pain, and lower abdominal or pelvic pain.  There was no vomiting or fever.  The examiner noted the following urinary symptoms: urgency, hesitancy/difficulty starting stream, weak or intermittent stream, dysuria, dribbling, straining to urinate, hematuria, and urine retention.  There was no urethral discharge.  The daytime voiding interval was less than one hour.  The Veteran reported five or more voidings per night.  The Veteran also described some low back pain with movement.  The examiner noted continual urinary leakage.  The examiner indicated that the Veteran required the wearing of absorbent material that must be changed two to four times per day.  There was no history of recurrent urinary tract infections.  There was a history of obstructed voiding (urinary retention).  Catheterization and/or dilations were not required.  There was no history of urinary tract stones, renal dysfunction or failure, acute nephritis, or hydronephrosis.  The examiner noted the following cardiovascular symptoms: fatigue, angina, dyspnea (at rest), and dizziness.  There was erectile dysfunction. On examination, the Veteran's bladder was enlarged and tender.  The prostate was tender.  The Veteran reported that he was currently employed part-time in furniture refinishing.  He reported that he had lost 26 weeks from work during the past year due to pain, dysuria, and fatigue.  The examiner noted that the Veteran's genitourinary condition had significant effects on his occupation due to limitations with lifting and carrying; lack of stamina; weakness or fatigue; urinary incontinence; and pain.

In the October 2010 hospitalization discharge summary, the Veteran reported a 20 pound weight loss in the past two months.  He reported abdominal pain for the past two months, and diarrhea for the past month.  No significant pathological process was discovered and the discharge summary was functional abdominal pain.

In the Veteran's notice of disagreement dated in April 2011, he indicated that he was still having problems with incontinence.  He noted that he was unable to control his bladder and had unwanted releases during the day and night.  He reported that he was up at least three times in the night, and he used the bathroom at least four times each day.  He indicated that his PSA had increased dramatically, so he was undergoing a series of abdominal implants and daily pills to prevent cancer growth.  He indicated the medication side effects were severe, and caused hot flashes, fatigue, and depression.

In a VA treatment record dated in April 2011, the Veteran had the following urinary complaints: nocturnal incontinence, urge incontinence, frequency, and weak stream.  He reported that two to three weeks ago, he had gross hematuria and occasional dysuria.  He reported wearing four pads per day.  The assessment was urinary incontinence and gross hematuria, status post brachychardia in 2010.  In a May 2011 urinary examination, the Veteran reported worsening urinary incontinence.  He indicated that he now wore panty liner-type pads, and had to change his pads four to eight times per day.  He indicated that the pads would get mildly soaked.  He noted that at night, the pads were completely wet.  The assessment was hematuria, and urgency with urge incontinence.  In August 2011, the Veteran had the following urinary complaints: nocturnal incontinence, urge incontinence, frequency, and weak stream.

In a statement dated in December 2011, the Veteran reported continued incontinence, painful elimination, and zero sexual ability.  He described wetting his pants.

On VA examination in June 2012, the examiner noted prostate cancer in remission, erectile dysfunction, and urinary incontinence.  The examiner noted that the Veteran's prostate cancer treatment (brachytherapy and androgen deprivation therapy) was completed, and he was in watchful waiting status.  The Veteran complained of incontinence of the bowel and bladder.  He stated the incontinence varied from better to worse.  The examiner noted a voiding dysfunction which caused urinary leakage that required absorbent material which must be changed less than two times per day and did not require the use of an appliance.  The examiner found that the voiding dysfunction did not cause increased urinary frequency or symptoms of obstructed voiding.  The examiner noted that the Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  The examiner noted weekly episodes of bowel incontinence, which the Veteran took Immodium for as needed.  The examiner found that the residuals of the Veteran's prostate cancer impacted his ability to work because the Veteran had to wear a diaper and try to control his incontinence because he could not leave the sales floor.

	From March 1, 2011, to June 29, 2012

Given the above findings, and resolving all doubt in favor of the Veteran, the Board concludes that the evidence is in equipoise as to whether from March 1, 2011, to June 29, 2012, the Veteran's prostate cancer residuals had been manifested by urinary leakage requiring the wearing of absorbent materials that must be changed more than four times a day.  In this regard, although the October 2010 VA examiner found that the Veteran required the wearing of absorbent material that must be changed two to four times per day, in various treatment records during this timeframe, the Veteran reported having to change his pads four to eight times per day.  See April 2011, May 2011, and August 2011 VA treatment records.  Therefore, a 60 percent disability rating, the maximum schedular rating for urinary leakage, for prostate cancer residuals from March 1, 2011, to June 29, 2012, is warranted.

	Beginning June 29, 2012

However, beginning June 29, 2012, the Veteran's service-connected prostate cancer residuals showed improvement.  See June 29, 2012 VA examination.  Therefore, for this period, the criteria for a rating higher than 40 percent have not been met.  As set forth above, none of the evidence for this period shows that the Veteran required the use of absorbent materials which must be changed four or more times per day.  Significantly, during the Veteran's June 2012 VA examination, the examiner noted a voiding dysfunction which caused urinary leakage that required absorbent material which must be changed less than two times per day and did not require the use of an appliance.  As such, a higher rating than the currently assigned 40 percent during this time frame is not warranted.

V.  Additional Considerations

The Board also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected prostate cancer residuals is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - leakage with the need to change absorbent materials - with the established criteria (rating based on the need to change absorbent materials) shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to a restoration of a 100 percent disability rating for the service-connected prostate cancer effective March 1, 2011, is denied.

A 60 percent evaluation, but not higher, for the period from March 1, 2011, to June 29, 2012, is granted for prostate cancer residuals, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 40 percent since June 29, 2012, for prostate cancer residuals is denied.


REMAND

A review of the record shows that service connection is presently in effect for the Veteran for: adjustment disorder rated as 100 percent disabling; prostate cancer rated as 40 percent disabling; status post myocardial infarction rated as 30 percent disabling; and erectile dysfunction rated as noncompensable.  Because the Veteran's prostate cancer and post myocardial infarction share a common etiology (presumed inservice herbicide exposure), their combined service connected disability evaluation of 60 percent, the Veteran meets the schedular requirements for TDIU.  38 C.F.R. § 4.16(a).  

However, the Veteran's employment history is unclear from the record.  In the Veteran's October 2010 VA examination, he reported that he was currently employed part-time refinishing furniture.  He indicated that he had lost time at work due to pain, dysuria, and fatigue.  He indicated that he worked in retail sales until his prostate cancer treatment the prior year.  In the Veteran's June 2012 VA examination, he reported that he was currently working as a salesperson.  However, the Veteran has claimed throughout the course of the appeal that he is unable to work due, in part, to his service-connected disabilities, namely his prostate cancer and its residuals.  Therefore, it is not clear from the evidence of record whether the Veteran is currently gainfully employed in a full-time occupation.  

Although a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, has already been sent to the Veteran for completion, it appears that the Veteran never returned the completed form.  Moreover, the evidence of record suggests that updated information is needed.  On remand, a new VA Form 21-8940 should be forwarded to the Veteran for completion, and any other development deemed necessary to adjudicate the claim for entitlement to TDIU should be completed.  

While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Send a VA Form 21-8940 to the Veteran for completion, and subsequently send a VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, to the former employers listed on the Veteran's submitted VA Form 21-8940.

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his service-connected disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. After completing the above development and any other action deemed necessary, adjudicate the claim of entitlement to TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  This matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


